ACCEPTED
                                                                                   01-15-00354-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             11/18/2015 2:20:35 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK


                         No. 01-15-00354-CV

                     IN THE COURT OF APPEALS                     FILED IN
                                                          1st COURT OF APPEALS
                      FIRST JUDICIAL DISTRICT                 HOUSTON, TEXAS
                          STATE OF TEXAS                  11/18/2015 2:20:35 PM
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk
                        Harris County, Texas,

                                 and

          The State of Texas, acting by and through the Texas
         Commission on Environmental Quality, a necessary and
                          indispensable party,

                                          Appellants/Cross-Appellees,
                                  v.

                     International Paper Company,

                                           Appellee/Cross-Appellant.

             ON APPEAL FROM HARRIS COUNTY, TEXAS
                   THE 295TH DISTRICT COURT
                         NO. 2011-76724

       UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLEE AND
                     CROSS-APPELLANT BRIEF

Winstol D. Carter, Jr.                 Allyson N. Ho
Texas Bar No. 03932950                 Texas Bar No. 24033667
Craig A. Stanfield                     MORGAN, LEWIS & BOCKIUS LLP
Texas Bar No. 24051371                 1717 Main Street, Suite 3200
MORGAN, LEWIS & BOCKIUS LLP            Dallas, Texas 75201
1000 Louisiana, Suite 4000             T. 214.466.4000
Houston, Texas 77002 F. 214.466.4001
T. 713.890.5000
F. 713.890.5001
               Attorneys for International Paper Company
        International Paper Company respectfully requests that this Court extend the

time to file its appellee and cross-appellant brief by 30 days until January 13, 2016.

See TEX. R. APP. P. 38.6(d).

        International Paper is the appellee and cross-appellant in this matter. Harris

County, Texas and the State of Texas are the appellants and cross-appellees.

Harris County and the State filed their appellant briefs on November 13, 2015.

International Paper’s appellee and cross-appellant brief is currently due on

December 14, 2015.

        “[T]he appellate court may extend the time for filing a brief . . . . A motion

to extend the time to file a brief may be filed before or after the date the brief is

due.”      TEX. R. APP. P. 38.6(d); see also TEX. R. APP. P. 10.5(b)(1) (listing

requirements for motions to extend time).

        International Paper requests an additional 30 days to file its appellee and

cross-appellant brief, extending the time until January 13, 2016. Harris County

and the State are unopposed to the extension. International Paper has not sought a

prior extension.

        The requested extension is necessary because counsel for International Paper

has multiple upcoming deadlines. Please see the following:

    Ms. Ho has an amicus curiae brief due on November 27, 2015 in Douglas
     Cnty. School District, et al. v. Taxpayers for Public Education (Supreme
     Court of the United States, No. 15-557).
    Ms. Ho has a petition for en banc rehearing due on December 11, 2015 in
     EEOC v. McLane Co., Inc. (U.S. Court of Appeals for the Ninth Circuit,
     No. 13-15126).

    Ms. Ho has a reply brief due on December 24, 2015 in Oil States Energy
     Servs. v. Greene’s Energy Grp. (U.S. Court of Appeals for the Federal
     Circuit, No. 15-1855).

    Ms. Ho has a petition for writ of certiorari due on January 4, 2016 in Bible v.
     United Student Aid Funds, Inc. (Petition to Supreme Court of the United
     States from U.S. Court of Appeals for the Seventh Circuit, No. 14-1806).

    Ms. Ho has a brief due on January 13, 2016 in AIG Specialty Ins. Co. v.
     Tesoro Corp. et al. (U.S. Court of Appeals for the Fifth Circuit,
     No. 15-50953).

    Ms. Ho has a brief due on January 18, 2016 in Felicia Carter, et al v.
     Westlex Corporation, et al. (U.S. Court of Appeals for the Fifth Circuit,
     No. 15-20561).

    Ms. Ho has an amicus curiae brief due on January 21, 2016 in NLRB v.
     Banner Health System (U.S. Court of Appeals for the D.C. Circuit,
     No. 15-1245).

    Ms. Ho has oral argument scheduled for January 26, 2016 in Lund v. Rowan
     Cnty. (U.S. Court of Appeals for the Fourth Circuit, No. 15-1591).

    Ms. Ho has a brief due on January 28, 2016 in Stevens v. Rite Aid Corp.
     (U.S. Court of Appeals for the Second Circuit, No. 15-277).

    Mr. Carter and Mr. Stanfield are counsel in a fast-moving arbitration in
     Motiva Enterprises LLC v. ACE American Ins. Co., et al. The fact discovery
     deadline for that arbitration is January 22, 2016. Between now and that
     time, twenty-two depositions are currently scheduled, the parties have
     agreed to schedule three more, and the parties hope to schedule fourteen
     additional depositions. The parties must also designate experts by December
     11, 2015.

      In addition, the Thanksgiving holiday is next week. Given these deadlines

and the upcoming holiday, International Paper seeks a 30-day extension so that its


                                         2
counsel has adequate time to prepare the brief, and International Paper has

adequate time to review it. International Paper contends that these reasons are

sufficient for the Court to grant an extension.       See TEX. R. APP. P. 10.5(b)(1)

(requiring “facts relied on to reasonably explain the need for an extension”); Order

dated May 14, 2015 (“Motions for extensions of time will be considered only

under extraordinary circumstances.” (emphasis in original)).

                            CONCLUSION & PRAYER

        For the foregoing reasons, International Paper respectfully requests that this

Court grant this Unopposed Motion to Extend the Time to File its Appellee and

Cross-Appellant Brief and extend the deadline to file that Brief to January 13,

2016.




                                           3
Date: November 18, 2015       Respectfully submitted,


                              /s/ Allyson N. Ho
                              Allyson N. Ho
                              Texas Bar No. 24033667
                              aho@morganlewis.com
                              MORGAN, LEWIS & BOCKIUS LLP
                              1717 Main Street, Suite 3200
                              Dallas, Texas 75201
                              T. 214.466.4000
                              F. 214.466.4001

                              Winstol D. Carter, Jr.
                              Texas Bar No. 03932950
                              wcarter@morganlewis.com
                              Craig A. Stanfield
                              Texas Bar No. 24051371
                              cstanfield@morganlewis.com
                              MORGAN, LEWIS & BOCKIUS LLP
                              1000 Louisiana, Suite 4000
                              Houston, Texas 77002
                              T. 713.890.5000
                              F. 713.890.5001




                          4
                         CERTIFICATE OF CONFERENCE
      I certify that that on November 18, 2015, I conferred by email regarding the

motion with counsel for all parties to this appeal. All parties are unopposed to the

relief sought in the foregoing document.

                                                /s/ Allyson N. Ho
                                               Allyson N. Ho




                                           5
                             CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing document has been

served on the following parties via e-filing and email in compliance with the

requirements of the Texas Rules of Appellate Procedure on November 18, 2015:

Rock W.A. Owens                            Mary E. Smith
Vince Ryan                                 Anthony W. Benedict
Terence L. O’Rourke                        Linda B. Secord
OFFICE OF HARRIS COUNTY ATTORNEY           OFFICE OF THE ATTORNEY GENERAL OF
1019 Congress, Room 1547                   TEXAS
Houston, Texas 77002                       ENVIRONMENTAL PROTECTION DIVISION
rock.owens@cao.hctx.net                    P.O. Box 12548, Capitol Station
                                           Austin, Texas 78711
Debra Tsuchiyama Baker                     mary.smith@texasattorneygeneral.gov
Earnest W. Wotring                         anthony.benedict@texasattorneygeneral.gov
John Muir                                  linda.secord@texasattorneygeneral.gov
David George
BAKER WOTRING, LLP                         Attorneys for the State of Texas
600 Travis, Suite 700
Houston, Texas 77002
dbaker@connellybaker.com
ewotring@connellybaker.com
jmuir@connellybaker.com
dgeorge@connellybaker.com

Attorneys for Harris County, Texas




                                            /s/ Allyson N. Ho
                                           Allyson N. Ho




                                       6